447 F.2d 988
Mervin Kenneth ARNOLD, Appellant,v.Hoyt C. CUPP, Superintendent, Oregon State Penitentiary, Appellee.
No. 71-1951.
United States Court of Appeals, Ninth Circuit.
Sept. 23, 1971.

William Beers, of Hershiser, Mitchell & Warren, Portland, Or., for appellant.
James A. Sanderson, Asst. Atty. Gen., Salem, Or., for appellee.
Before MERRILL, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
Mervin Kenneth Arnold, an Oregon State prisoner, appeals from a judgment of the District Court dismissing his petition for a writ of habeas corpus following a hearing.  None of his assignments of error has merit.


2
The record contains substantial evidence to support the District Court's finding that Arnold was mentally competent at the time he entered his plea of guilty.  Likewise, there was substantial evidence to support the District Judge's finding that he was afforded the effective assistance of counsel in entering his plea.  And, finally, we agree with the District Court that Arnold understood the nature of the charges and the consequences of his guilty plea.


3
The judgment is affirmed.